MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                         FILED
regarded as precedent or cited before any                           Jan 26 2017, 7:03 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Leanna Weissman                                          Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                    Attorney General of Indiana

                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antwain Starks,                                          January 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         69A01-1608-CR-1926
        v.                                               Appeal from the Ripley Superior
                                                         Court
State of Indiana,                                        The Honorable Jeffrey Sharp,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         69D01-1507-F6-89



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 69A01-1608-CR-1926 | January 26, 2017      Page 1 of 5
[1]   Antwain Starks appeals the trial court’s order he serve the remainder of his

      suspended sentence following the revocation of his probation. We affirm.



                                Facts and Procedural History
[2]   On August 25, 2015, in Ripley County, Starks pled guilty to Level 6 felony

      operating a vehicle while a habitual traffic violator 1 and Class A misdemeanor

      making a false identity statement. 2 The trial court sentenced Starks to 910 days,

      with 810 days suspended to probation. Starks received 100 days credit for time

      served prior to sentencing. As a condition of his probation, Starks was

      prohibited from committing any crimes.


[3]   On May 23, 2016, the State filed a notice of probation violation alleging Starks

      committed Level 5 felony escape, 3 Level 6 felony strangulation, 4 Level 6 felony

      criminal confinement, 5 Level 6 felony domestic battery, 6 Level 6 felony battery

      resulting in bodily injury, 7 and Level 6 felony resisting law enforcement 8 in

      Marion County (“Marion County Offenses”). Prior to the probation revocation




      1
          Ind. Code § 9-30-10-16 (2015).
      2
          Ind. Code § 35-44.1-2-4 (2012).
      3
          Ind. Code § 35-44.1-3-4(a) (2014).
      4
          Ind. Code § 35-42-2-9(b) (2014).
      5
          Ind. Code § 35-42-3-3(a) (2014).
      6
          Ind. Code § 35-42-2-1.3(b) (2014).
      7
          Ind. Code § 35-42-2-1(d)(1) (2014).
      8
          Ind. Code § 35-44.1-3-1(b)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 69A01-1608-CR-1926 | January 26, 2017   Page 2 of 5
      hearing, Starks was convicted of Level 5 felony escape and Level 6 felony

      strangulation in the Marion County Offenses. At the time he committed the

      Marion County Offenses, Starks was also on home detention for Level 5

      burglary 9 in Hendricks County.


[4]   At his probation revocation hearing on July 27, 2016, Starks admitted violating

      his probation by committing the Marion County Offenses. Starks asked the

      trial court for leniency based on the fact his mother was ill and he has four

      children. He presented a letter from his employer indicating he was a “family

      man.” (Tr. at 20.) Regarding those mitigators, the trial court stated, “The

      Court has been presented with a letter indicating that [Starks] is a family man

      and has four children, however that mitigator is diminished based on the fact

      that the victim of the Strangulation was the mother of his four children.” (Id. at

      29.) The court also noted Starks admitted he violated his probation, “however

      the Court does believe that mitigator is diminished based on the fact that he has

      already pled guilty in the Marion County Superior Court Criminal Division 5,

      to the Escape and Strangulation, so a probation violation was a foregone

      conclusion.” (Id.) The trial court found Starks’ criminal history to be “a

      significant aggravating factor.” (Id. at 28.) The trial court revoked Starks’




      9
          Ind. Code § 35-43-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 69A01-1608-CR-1926 | January 26, 2017   Page 3 of 5
      probation, ordered him to serve 730 days 10 incarcerated, and gave him good

      time credit for 57 days.



                                     Discussion and Decision
[5]   Starks alleges the court abused its discretion by ordering him to serve the

      remainder of his suspended sentence. When reviewing a revocation decision,

      we consider only the evidence most favorable to the judgment without assessing

      credibility of the witnesses. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005).

      We affirm unless the trial court abused its discretion. Prewitt v. State, 878
N.E.2d 184, 188 (Ind. 2007). “An abuse of discretion occurs where the decision

      is clearly against the logic and effect of the facts and circumstances.” Id.


[6]   Starks admitted his violation, and “proof of a single violation of the conditions

      of probation is sufficient to support the decision to revoke probation.” Bussberg

      v. State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005), reh’g denied, trans. denied. On

      finding a defendant violated his probation, the trial court may “[o]rder

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing.” Ind. Code § 35-38-2-3(h) (2016).


[7]   Starks has an extensive criminal history, with offenses ranging from public

      intoxication to strangulation and burglary. At the time of the Marion County

      Offenses, Starks was also on home detention for a burglary in Hendricks




      10
           The parties appear to agree this was the remainder of his suspended sentence.


      Court of Appeals of Indiana | Memorandum Decision 69A01-1608-CR-1926 | January 26, 2017   Page 4 of 5
      County. While Starks professed to be a family man, the trial court noted the

      victim in his strangulation case was the mother of his children. In light of the

      fact that Starks was serving separate terms of probation and home detention

      when he committed these new crimes, which included strangulation of the

      mother of his four children, we find no abuse of discretion in the court’s

      imposition of 730 days of Starks’ suspended sentence. See, e.g., Pierce v. State, 44
N.E.3d 752, 755 (Ind. Ct. App. 2015) (revocation of probation appropriate after

      probationer committed crimes while on probation).



                                              Conclusion
[8]   The trial court did not abuse its discretion when it ordered Starks to serve 730

      days of his suspended sentence following the revocation of his probation.

      Accordingly, we affirm.


[9]   Affirmed.


      Najam, J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 69A01-1608-CR-1926 | January 26, 2017   Page 5 of 5